 


117 HR 3860 IH: To prohibit any requirement that a member of the Armed Forces receive a vaccination against COVID-19.
U.S. House of Representatives
2021-06-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
117th CONGRESS1st Session 
H. R. 3860 
IN THE HOUSE OF REPRESENTATIVES 
 
June 14, 2021 
Mr. Massie (for himself, Mr. Roy, Mr. Gooden of Texas, Mrs. Greene of Georgia, Mrs. Boebert, Mr. Perry, Mr. Steube, Mr. Biggs, Mr. Clyde, Mr. Burchett, Mr. Duncan, Mr. Gosar, and Mr. Mooney) introduced the following bill; which was referred to the Committee on Armed Services 
 
A BILL 
To prohibit any requirement that a member of the Armed Forces receive a vaccination against COVID-19. 
 
 
1.Prohibitions on requirement that a member of the Armed Forces receive a vaccination against COVID-19 
(a)Prohibition on fundingNo Federal funds may be used to require a member of the Armed Forces to receive a vaccination against COVID-19. (b)Prohibition on adverse actionThe Secretary concerned may not take any adverse action against a member of the Armed Forces because such member refuses to receive a vaccination against COVID-19. 
(c)DefinitionsIn this section: (1)The term adverse action includes the following: 
(A)Retaliation. (B)Punishment. 
(C)Disparate treatment. (D)A requirement to wear a mask. 
(E)A requirement to reside in substandard housing. (2)The term Secretary concerned has the meaning given that term in section 101 of title 10, United States Code. 
 
